DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                          Information Disclosure Statements
The Information Disclosure Statements (IDS) filed on 9/28/2020 has been acknowledged.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware of, in the specification.
Objection to the Drawings
The drawings are objected to as they have been submitted in color (Gray Scaled).  Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2)  is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance
	Restriction/Election of Species
Applicant's election without traverse of Species I, (1-5, 11-15, and 21-25) in the reply filed on 9/21/2022 is acknowledged and is made FINAL.
Status of Application
Claims 1, 3-11, 13-21, and 23-30 are pending. Claims 2, 12, and 22 have been cancelled. Claims 6-10, 16-20, and 26-30 have been withdrawn due to an Election of Species. Claims 1, 3-5, 11, 13-15, 21, and 23-25 will be examined. This NON-Final Office action is in response to the “Election of Species” received on 9/21/2022. 
CLAIM INTERPRETATION
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 10 (Fed. Cir. 1984). Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP 2111.01 (I). It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See 15 MPEP 2111.01 (II).
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP §2111.01 (IV). Following a review of the claims in view of the specification herein, the Office has found that Applicant has not provided any lexicographic definitions, either expressly or implicitly, for any claim terms or phrases with any reasonable clarity, deliberateness and precision. Accordingly, the Office concludes that Applicant has not acted as his/her own lexicographer.
A second exception to the prohibition of reading limitations from the specification into the claims is when the claimed feature is written as a means-plus-function. See 35 U.S.C. §112(f) and MPEP §2181-2183. As noted in MPEP §2181, a three prong test is used to determine the scope of a means-plus-function limitation in a claim: 
the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function 
the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that" 
the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

The Office has found herein that certain claims contain limitations of means or means type language that must be analyzed under 35 U.S.C. §112 (f). Each such limitation will be discussed in turn as follows:
Claim Interpretations - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, (f) paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.	
Claim limitations 21 and 23-25 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “units” coupled with functional language “comprising” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 21 and 23-25 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
Claims 21 and 23-25 all recite processing units to perform operations comprising. In the specification, the corresponding structure found was “The example computer system 4300 includes a processor 4302 (e.g., a central processing unit (CPU), a graphics processing unit (GPU), a digital signal processor (DSP), one or more application specific integrated circuits (ASICs), one or more radio-frequency integrated circuits (RFICs), or any combination of these), a main memory 4304, and a static memory 4306, which are configured to communicate with each other via a bus 4308. The computer system 4300 may further include graphics display unit 4310 (e.g., a plasma display panel (PDP), a liquid crystal display (LCD), a projector, or a cathode ray tube (CRT)). The computer system 4300 may also include alphanumeric input device 4312 (e.g., a keyboard), a cursor control device 4314 (e.g., a mouse, a trackball, a joystick, a motion sensor, or other pointing instrument), a storage unit 4316, a signal generation device 4318 (e.g., a speaker), and a network interface device 4320, which also are configured to communicate via the bus 4308” [Specification, ¶ 0230]. 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 14, and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 4 states “top ranked predefined lane connectivity template not matching the intersection” and it unclear what the metes and bounds of the claims are. How does the top ranked template not match? Is there a threshold for matching? And would any updating or modifying the inferred connection count? As currently presented, Claim 4 fails to clearly recite the metes and bounds of the claims and is thus indefinite. The Office will interpret any updating or modifying as meeting this limitation. Appropriate action is required.
Claim 14 is rejected under the same rational.
Claim 24 is rejected under the same rational.	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-5, 11, 13-15, 21, and 23-25 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Yang et al. (United States Patent Publication 2018/0189578).
With respect to Claim 1: Yang discloses “A method, comprising: accessing a high definition (HD) map of a region” [Yang, ¶ 0057, 0191, 1095-0196, 0199 and Figure 40]; 
“the HD map comprising information describing an intersection of two or more roads and describing lanes of the two or more roads that intersect the intersection” [Yang, ¶ 0057, 0191, 1095-0196, 0199 and Figure 40]; 
“identifying constraints on the lanes at the intersection” [Yang, ¶ 0057, 0191, 1095-0196, 0199 and Figure 40]; 
“calculating, based on the constraints on the lanes at the intersection, lane connectivity for the intersection” [Yang, ¶ 0057, 0191, 1095-0196, 0199 and Figure 40]; 
“the lane connectivity indicating which of the lanes that are outgoing from the intersection a vehicle can legally travel from one or more of the lanes that are incoming into the intersection” [Yang, ¶ 0057, 0191, 1095-0196, 0199 and Figure 40]; 
“receiving, based at least on an input received at a user interface, confirmation that the lane connectivity for the intersection, as calculated based on the constraints, is an actual lane connectivity for the intersection” [Yang, ¶ 0057, 0191, 1095-0196, 0199 and Figure 40]; 
“and adding the actual lane connectivity for the intersection to the information describing the intersection in the HD map” [Yang, ¶ 0057, 0191, intersection1095-0196, 0199 and Figure 40].
With respect to Claim 3: Yang discloses “The method of claim 1, wherein the calculating of the lane connectivity for the intersection further comprises: accessing predefined lane connectivity templates that can apply to the intersection” [Yang, ¶ 0057, 0179, 0191, 0193-0196, and 0199]; 
“the predefined lane connectivity templates configured to prevent invalid combinations of lane directions” [Yang, ¶ 0057, 0179, 0191, 0193-0196, and 0199]; 
“filtering the predefined lane connectivity templates to eliminate predefined lane connectivity templates that are inconsistent with the constraints on the lanes at the intersection” [Yang, ¶ 0057, 0179, 0191, 0193-0196, and 0199]; 
“and ranking the predefined lane connectivity templates that remain after performing the filtering” [Yang, ¶ 0057, 0179, 0191, 0193-0196, and 0199];  
“wherein the calculating the lane connectivity for the intersection is based on a top ranked predefined lane connectivity template” [Yang, ¶ 0057, 0179, 0191, 0193-0196, and 0199]; 
With respect to Claim 4: Yang discloses “The method of claim 3, further comprising, in response to the top ranked predefined lane connectivity template not matching the intersection, creating a new predefined lane connectivity template based on the actual lane connectivity for the intersection” [Yang, ¶ 0079, 0081, 0086,  0179, 0191, 0193-0196, and 0199-0200]. 
With respect to Claim 5: Yang discloses “The method of claim 3, wherein the accessing of the predefined lane connectivity templates that can apply to the intersection comprises accessing predefined lane connectivity templates that conform to a governmental jurisdiction in which the intersection is located” [Yang, ¶ 0057,  0101, 0137, 0186-0187, 0191, 0193-0196, and 0199-0200]. 
With respect to Claims 11 and 13-15: all limitations have been examined with respect to the method in claims 1 and 3-5. The processor taught/disclosed in claims 11 and 13-15 can clearly perform the method of claims 1 and 3-5. Therefore claims 11 and 13-15 are rejected under the same rationale.
With respect to Claims 21 and 23-25: all limitations have been examined with respect to the method in claims 1 and 3-5. The system taught/disclosed in claims 21 and 23-25 can clearly perform the method of claims 1 and 3-5. Therefore claims 21 and 23-25 are rejected under the same rationale.
Prior Art (Not relied upon)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached form 892.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESS G WHITTINGTON whose telephone number is (571)272-7937.  The examiner can normally be reached on 7-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESS WHITTINGTON/Examiner, Art Unit 3669